Title: To Benjamin Franklin from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 8 December 1783
From: Willink, Wilhem & Jan,Staphorst, Nicolaas & Jacob van,La Lande & Fynje, De
To: Franklin, Benjamin


          
            Sir
            Amsterdam 8 Decbr. 1783
          
          We are favoured by the Express with the honour of your Excellencies esteemed Letter of the 3 inst, by whch. we are Sorry to observe the Stocks in your hands Cannot afford to your Excellencÿ the means to provide us with the necessary Sums for the amount of the drafts his Excellency Robt. Morris Esqr. has been pleased to furnish on us beyond, what we Can be in Cash, nor that even you have no prospect to become in Cash towards the time, our drafts at three month in rembursement of our advance on your Excellency may become due.
          The abstract your Excellency intended to inclose of Mr. Grand’s acct. has not been in the packet, however we learn by his letter, that it is also impossible for him to assist us, Since all our remittances are not only absorbed but his wants yet extended beyond that Considerable amount.
          We are on this occasion much at a loss how to prevent the final protest of the bills, when the Same become due.
          We have the honour to remain with great esteem Sir Your Excellency’s most Obedient Servants
          
            Wilhem & Jan WillinkNichs. & Jacob van Staphorstde la Lande & fynje
            
          
         
          To his Excellency Benj. Franklin Esqr. in Paris.
        